Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach an aqueous writing, marking and/or drawing liquid as called for in claim 1 which is used in an applicator implement as called for in claim 18 with the liquid having a viscosity of less than 50 mPas and including the specific combination of elements of a wetting agent, graphite having a carbon content of between 95 and 99.9 wt%, an ash content of between 0.1 and 5 wt%, and a particle size < 20 pm at D90; and at least one release agent of either barium sulfate and/or an aqueous, highly mobile, nonsedimenting colloidal dispersion of nanoparticulate silicon dioxide particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Appel’982, SCwarz’977 and Schwarz’156 teach related applicators and writing liquids. Czubarow teaches another implement with a porous nib. Breton teaches an ink of under 50 mPA.s which is 95% by weight carbon colorant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/               Primary Examiner, Art Unit 3754